Case 5:20-cv-00037-LGW-BWC Document 15 Filed 08/18/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 11:01 am, Aug 18, 2020
Case 5:20-cv-00037-LGW-BWC Document 15 Filed 08/18/20 Page 2 of 2
